DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 24 May 2022 has been entered.  Claims 1 and 3-5 remain pending in the present application, with claim 2 having been cancelled.  Applicant’s amendment to the Claims have overcome each and every objection previously set forth in the Non-Final Office Action dated 25 February 2022.  Any new and/or pending objections and/or rejections can be found in the Office Action below.
Response to Arguments
Applicant’s arguments with respect to the prior art rejection claims 1 and 3 under 35 U.S.C. § 103, as previously set forth in the Non-Final Office Action dated 25 February 2022, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  
Claim Objections
Claim 1 is objected to because of the following informalities:  
on line 2, the claim recites the limitation “communication I/F”, wherein I/F is an abbreviation/acronym which is informal, and therefore the claim is objected to for reciting informal language in the form of an abbreviation/acronym without first establishing the term or phrase for which the abbreviation/acronym is being used.  It is respectfully suggested Applicant amend the claim to replace the abbreviation/acronym “I/F” with --interface--;
on line 16, it appears Applicant intended “the other vehicle” to read --the another vehicle-- in order to maintain consistency with claim terminology previously established in line 3 of claim 1;
on line 21, it is respectfully suggested Applicant replace “I/F” with --interface--; 
on line 23, it appears Applicant intended “from autonomous driving to remote driving” to read --from the autonomous driving to the remote driving-- since the terms “autonomous driving” and “remote driving” were previously established in lines 13-14 of claim 1;
on line 24, it appears Applicant intended “operation authority” to read --the operation authority-- since the term “operation authority” was previously established in line 18 of claim 1;
on line 26, it appears Applicant intended “continues autonomous driving” to read --continues the autonomous driving-- since the term “autonomous driving” was previously established in line 13 of claim 1; and
on line 27, it appears Applicant intended “the other vehicle” to read --the another vehicle-- in order to maintain consistency with claim terminology previously established in line 3 of claim 1.  
Appropriate correction is required.
Claim 3 is objected to because of the following informalities:  
on line 2, it is respectfully suggested Applicant replace “I/F” with --interface--;
on line 3, it appears Applicant intended “the other vehicle” to read --the another vehicle-- in order to maintain consistency with claim terminology previously established in line 3 of claim 1;
on line 4, it appears Applicant intended “control remote driving” to read --control the remote driving driving-- since the term “remote driving” was previously established in line 14 of claim 1; and
on lines 5-6, it appears Applicant intended “the other vehicle” to read --the another vehicle-- in order to maintain consistency with claim terminology previously established in line 3 of claim 1.  
Appropriate correction is required.
Claim 5 is objected to because of the following informalities: claim 5 is drawn to an independent claim that incorporates “the vehicle controller device of claim 1” as recited on line 2.  It is respectfully suggested Applicant amend independent claim 5 to recite in its entirety the subject matter being claimed and avoid shorthand notations in order to avoid potential claim objections and rejections under 35 U.S.C. 112(b).  For example, by reciting the subject matter being claimed in its entirety, the claim would more clearly reflect that “the operation device” recited on line 3 is that which communicates with a communication interface and from which the processor of the vehicle controller device acquires operation information that is to be used to control remote driving of the vehicle.  Additionally, by reciting the subject matter being claimed in its entirety, the claim would more clearly reflect whether or not the “one or more other vehicles” on line 5 relates to the “other vehicle” recited in claim 1.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “communication I/F” in claims 1 and 3-5 (wherein the limitation “communication I/F” is introduced in claim 1 as having a corresponding function of performing communication between an operation device external to a vehicle and another vehicle, and as having a further corresponding function of acquiring peripheral information from a detection device provided at an installed object at the periphery of the vehicle as recited in claim 4).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  As discussed in at least Paragraph [0026] of the Specification in the present Application, a communication protocol such as LTE or Wi-Fi is employed as the interface.  However, a communication protocol does not constitute a structure.  Accordingly, the claim limitation “communication I/F” is being interpreted to cover a corresponding hardware or structural device(s), as known to one of ordinary skill in the art at the effectively filed date of the present application, that allow for communication between a vehicle and another vehicle and/or for communication between a vehicle and a remote device.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites, in part, the following limitations:
[the processor being configured to] acquire peripheral information from the other vehicle in a case in which the processor is unable to acquire peripheral information, and 
[the processor being configured to] hand over operation authority to the operation device when peripheral information is being acquired by the processor, 
wherein, in a case in which the processor has become unable to acquire peripheral information, the processor transmits information, via the communication I/F, to the operation device to indicate that the vehicle is unable to acquire peripheral information, and 
wherein the processor switches from autonomous driving to remote driving in a case in which operation authority has been handed over to the operation device and remote driving preparation by the operation device has been completed, and, until the remote driving preparation is completed, the processor continues autonomous driving based on the peripheral information acquired from the other vehicle.
It is unclear how the processor would have been able to acquire peripheral information from another vehicle when the processor is unable to acquire peripheral information, and more crucially, it is unclear how the processor would have been able to continue autonomous driving based on peripheral information acquired from the another vehicle when the processor itself is unable to acquire any peripheral information in the first place.  Furthermore, as recited in the claim, the processor is configured to hand over operation authority to the operation device when peripheral information is being acquired by the processor (i.e., the processor is acquiring peripheral information from the peripheral information detection section).  If the processor is acquiring this peripheral information from the peripheral information detection section, then it would not be acquiring peripheral information from another vehicle.  Accordingly, it is unclear how the processor would have continued autonomous driving based on the peripheral information acquired from the other vehicle until the remote driving preparation is completed since the processor would have not acquired peripheral information from another vehicle because the condition for switch over to remote driving is that the processor is acquiring peripheral information from the peripheral information detection section and not from the other vehicle. 
Claims 3-4 are rejected as being indefinite by virtue of their dependency on claim 1, and claim 5 is rejected as being indefinite by virtue of incorporating the subject matter of claim 1.  Appropriate correction is respectfully requested.
For purposes of examination in this Office Action, the aforementioned claim language has been understood as follows as this appears to be most consistent with Applicant’s original disclosure (see at least: Fig. 6 of the present application and the corresponding discussion in the Specification):
[the processor being configured to] acquire second peripheral information from the other vehicle in a case in which the processor is unable to acquire the peripheral information from the peripheral information detection section, and 
hand over operation authority to the operation device when the second peripheral information is being acquired by the processor, 
wherein, in a case in which the processor has become unable to acquire the peripheral information from the peripheral information detection section, the processor transmits information, via the communication I/F, to the operation device to indicate that the vehicle is unable to acquire the peripheral information from the peripheral information detection section, and 
wherein the processor switches from autonomous driving to remote driving in a case in which operation authority has been handed over to the operation device and remote driving preparation by the operation device has been completed, and, until the remote driving preparation is completed, the processor continues autonomous driving based on the second peripheral information acquired from the other vehicle.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Patel et al. (U.S. Patent Application Publication No. 2019/0049948 A1) in view of Mizutani (U.S. Patent Application Publication No. 2019/0179309 A1), based on the claim language as best understood by the Examiner.

Regarding Claim 1:
Patel discloses a vehicle controller device (controller device located onboard a host vehicle) comprising: 
a communication I/F (first communication circuit 206) configured to perform communication between an operation device (remote operating device 110 located at a teleoperation center 106) external to a vehicle (see at least: Patel, Paragraphs [0024]-[0025], [0039]-[0040]); 
a memory (first storage circuit 214 - see at least: Patel, Paragraph [0041]); and 
a processor (first computing circuit 204) that is coupled to the memory (see at least: Patel, Fig. 2), the processor being configured to: 
acquire peripheral information regarding a periphery of the vehicle from a peripheral information detection section (see at least: Patel, Paragraph [0043]; wherein the disclosed sensor circuit 210 corresponds to the claimed peripheral information detection section), 
generate a travel plan for the vehicle based on the peripheral information of the vehicle (see at least: Patel, Paragraphs [0029], [0042]-[0043]), 
acquire operation information (teleoperation commands 130) to operate the vehicle from the operation device (see at least: Patel, Paragraphs [0027], [0040]), 
control autonomous driving in which the vehicle travels based on the generated travel plan and also control remote driving in which the vehicle travels based on the acquired operation information (see at least: Patel, Paragraphs [0040]-[0042]), and  
hand over operation authority to the operation device in a case in which the processor is unable to acquire the peripheral information (“sensor blindness” - see at least: Patel, Paragraphs [0052]-[0054]), 
wherein, in a case in which the processor has become unable to acquire the peripheral information from sensor located onboard the vehicle, the processor transmits information, via the communication I/F, to the operation device to indicate that the vehicle is unable to acquire the peripheral information (see at least: Patel, Paragraphs [0027]-[0028], [0030], [0054], [0077], [0095]), and 
wherein the processor switches from autonomous driving to remote driving in a case in which operation authority has been handed over to the operation device and remote driving preparation by the operation device has been completed (see at least: Patel, Paragraphs [0054], [0095]-[0096]), and, until the remote driving preparation is completed, the processor continues autonomous driving by implementing pre-handover maneuver (see at least: Patel, Paragraphs [0055]-[0059], [0095], [0097]).
Patel does not appear explicit in that:
the communication I/F is configured to perform communication between the vehicle and another vehicle;
the processor is configured to acquire peripheral information from the other vehicle in a case in which the processor is unable to acquire peripheral information;
the processor is configured to hand over operation authority to the operation device when peripheral information from the other vehicle is being acquired by the processor; and
until the remote driving preparation is completed, the processor continues autonomous driving based on the peripheral information acquired from the other vehicle.
Cumulatively, Patel discloses that when a situation such as sensor blindness occurs in which the processor is unable to acquire peripheral information from sensors onboard the vehicle, the vehicle initiates a handover request to a teleoperator, and until a handover confirmation is received, the processor continues autonomous driving by implementing a pre-handover maneuver such as a pullover maneuver, a speed reduction, and/or an immediate stop (see at least: Patel, Paragraph [0055]).
Similar to Patel, Mizutani teaches an invention directed to operating an autonomous vehicle when a processor onboard the vehicle is unable to acquire peripheral information from sensors located onboard the vehicle (see at least: Mizutani, Paragraphs [0004], [0042]) and that autonomous driving of the vehicle is to be terminated in this situation.  Mizutani teaches that in response to deciding to terminate autonomous driving, the autonomous vehicle performs a contingency action, wherein the contingency action to be performed includes stopping the vehicle, reducing the speed of the vehicle, or performing a pullover maneuver (see at least: Mizutani, Paragraphs [0079]-[0081]), similar to those actions disclosed by Patel that are to be implemented responsive to determining that autonomous driving is to be terminated as discussed above.  Here, Mizutani teaches a vehicle controller device comprising:
a communication I/F configured to perform communication between the vehicle and another vehicle (see at least: Mizutani, Paragraphs [0047]-[0048]; wherein Mizutani additionally teaches that the communication I/F is also capable of communicating with a remote server or remote controller in at least Paragraph [0049]) (also see at least: Mizutani, Fig. 1);
a processor configured to acquire peripheral information from the other vehicle in a case in which the processor is unable to acquire peripheral information (see at least: Mizutani, Paragraphs [0016], [0022]-[0024], [0031], [0047]-[0048], [0057]-[0058], [0062]);
the processor configured to perform a contingency action when peripheral information from the other vehicle is being acquired by the processor (see at least: Mizutani, Paragraphs [0064]-[0065]); and
between the time when a decision has been made that autonomous driving is to be terminated and until the autonomous driving is actually terminated, the processor continues autonomous driving based on the peripheral information acquired from the other vehicle in order to perform the contingency action (see at least: Mizutani, Paragraphs [0064]-[0065], [0079]-[0081]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Mizutani in the invention of Patel.  More particularly, it would have been obvious to incorporate the aspects of the contingency action(s) of Mizutani as part of the pre-handover maneuver being performed in the invention of Patel.  One would have been motivated to do so because it would have ensured that the pre-handover maneuver (the contingency action) being performed by Patel was responsive to the present driving situation by relying on peripheral information from another vehicle when a host autonomous vehicle is unable to acquire peripheral information using its own on-board sensor(s), thereby ensuring the safety of the vehicle itself along with the surrounding environment of the vehicle (see at least: Mizutani, Paragraphs [0006], [0047]).  Accordingly, as presently combined, modified Patel would have taught implementing the technique regarding the contingency action of Mizutani as the pre-handover maneuver of Patel.  Therefore, modified Patel would teach that the processor is configured to hand over operation authority to the operation device when peripheral information from the other vehicle is being acquired by the processor because handover is initiated concurrently with receiving peripheral information from another vehicle for implementing the contingency action; and until the remote driving preparation is completed, the processor continues autonomous driving based on the peripheral information acquired from the other vehicle in order to execute the contingency action.

Regarding Claim 4:
Modified Patel teaches the vehicle controller device of claim 1.  However, as presently combined, modified Patel does not appear explicit regarding wherein the processor is configured to acquire peripheral information from a detection device provided at an installed object at the periphery of the vehicle.  However, Mizutani further teaches that in addition to the processor of the host vehicle acquiring peripheral information from the other vehicle, the processor is further configured to acquire peripheral information from a detection device provided at an installed object at the periphery of the vehicle (see at least: Mizutani, Paragraphs [0049], [0052]-[0054]).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have further incorporated the aforementioned teaching of Mizutani in the invention of modified Patel.  One would have been motivated to do so because it would have ensured that the pre-handover maneuver (contingency action) implemented accounted for information obtained from vehicles lying outside of vehicle-to-vehicle communication range, thereby extending the situational awareness of the host vehicle and concurrently ensuring that the contingency action performed was the safest way to manage the host vehicle (see at least: Mizutani, Paragraphs [0047], [0053]-[0054]). 

Regarding Claim 5:
Modified Patel teaches a vehicle control system (see at least the discussion of claim 1 above and Fig. 1 of each of Patel and Mizutani exemplifying the system in which the invention of modified Patel would have been implemented) comprising: 
the vehicle controller device of claim 1; 
the operation device; 
the vehicle, installed with the vehicle controller device; and 
one or more other vehicles with autonomous driving capability (see at least: Patel, Paragraph [0024]; Mizutani, Paragraph [0039]).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Patel et al. (US 2019/0049948 A1) in view of Mizutani (US 2019/0179309 A1) (hereinafter referred to as ‘modified Patel’) as applied to claim 1 above, and further in view of Park (U.S. Patent Application Publication 2021/0366278 A1), based on the claim language as best understood by the Examiner.

Regarding Claim 3:
Modified Patel teaches the vehicle controller device of claim 1, but does not appear explicit with regards to the limitations directed to wherein the communication I/F is further configured to receive the operation information from the operation device via the other vehicle, and 
wherein the processor is configured to control remote driving in which the vehicle travels based on the operation information received from the operation device via the other vehicle.
Park teaches that when remote driving of a vehicle is being implemented, when a teleoperator system is unable to directly communicate with the vehicle, teleoperation commands are relayed using another vehicle (see at least: Park, Paragraphs [0272], [0279], [0281]-[0287]; and Figs. 12 and 14).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the aforementioned teaching of Park in the invention of modified Patel.  One would have been motivated to do so because it would have ensured that the vehicle was remotely operated in the event direct communication between the vehicle and the operation device could not be established or could not be maintained.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Iwasaki (US 2020/0283024 A1) teach an invention in which a host vehicle comprises at least a communication interface that is configured to acquire peripheral information from a detection device provided at an installed object at the periphery of the host vehicle (see at least: Iwasaki, Paragraph [0047]).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADEEM N ODEH whose telephone number is (571)272-8925. The examiner can normally be reached M-F, 9 a.m. - 5 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571.272.2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nadeem Odeh/Primary Examiner, Art Unit 3669